Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                           Nos. 04-19-00192-CR & 04-19-00193-CR

                                     Johnny Joe AVALOS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2016-CR-10374, 2018-CR-7068
                        Honorable Lori I. Valenzuela, Judge Presiding

                               BEFORE THE EN BANC COURT

       In accordance with this court’s opinion of this date, we withdraw this court’s June 3, 2020
opinions and judgment and substitute today’s opinions and this judgment in their stead. We
REVERSE the trial court’s judgments of conviction and REMAND the cases for proceedings
consistent with this opinion.

       SIGNED December 30, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice